OFFICE OFTHEAlTORNEY    GENERALOFTEXA8
                       AUSTIN




Honorable George H. Sheppar&
Comptrollerof Pub110 Aooounte
Austin, Texas
Dear Slrr
                              opinion 100.O-3998
                              Rer Expense aooounte or
                                    members of Pu?&lo SaretT
                                    aommltwJioa
          We hare reoelved your letter or Septmber 17,
194l. lrdrloh
            we quote ln part as rollowe:
          "A member ot the Commissionfiled with
     WEI departaanthlo expense naoount ror a rht
     #lO.OO per day, with no 1teimll;atlon
                                        or the
     amount expended.
          "Sinoe the l.mwJnoe 0r warrant In paylaalt
    or expenses is bawd upon the idea of reim-
    bursement or a refund or the aiuouhtaotually
    apent, is this departmentauthorized to reoog-
    nlge and pay the erpeme aooount or a number of
    the Oonnairrslonthat 1s eubmitted on a itit $10.00
    per diem basie4
         "The appropriationror the payment of this ox-
    penae, or wage, le In the Qaneral AppropriationBill
    for the DepaHmant ot PubI. Safety, Does the rider
    limiting the expenees or State employees to ti.00
    a day oontrol ln thla lnetanoe?*
           Artlole &.J.3(2), Y~rnon*s Annotated Clvll Statute8
(Aote 1935, 44th Leg., R.S., p. &.I&,oh, 181 % 31, oreates
the Publlo Serrioe Qmrnlselonr Bald article xeade in pat
as r0limet
 Donorable George H. Sheppard - Page 2


           "Art. 4413 (2). Creation of the Pub110
      sarety c0mii~sion
          -.   . In the appointmentof the members
     of the C&mlsslon, the following quallflcatlons
     among others aball be observed: Knowledge or laws;
     sxprlence In the enforocmentof law; honesty,
     integrity; eduoation, training and executive
     ability. They shall serve wlthout oompensatlon,
     but shall be entitled to reoaive Ten (810.00)
     Dollars per day as an expense eooount and neo-
     essary mileage In the perrormanoeof their
     duties, suoh expense ellowanoe shall not exoeed
     Fire Hundred ($500.00)Dollars annually ror eaoh
     member."
          The question now presents itself :&ether the Com-
mlaslonsrs are entitled under the statute to the flat sum
of'$10.00 for each day spent In the disoharge of their
ot'ilolalduties whether that amount Is entirely expended
or not. That la not the Interpretationwhloh we plaoe on
the Aot.
          It a Commissionerspent less than $10.00 per
day and ~8s p&Id the full sum of $10.00, then that amount
over whet was actually apent would not be an expanse. It
would be either ciform of oompensetionor CLgratuity.      The
Aet speolrlcallyprovides that the Oommlsalonersshall serve
without oompensatlon, and a holding that It Is a gratuity
would be In dir8Ot violation or Seotlon 51 or Artlole III,
Constltutlon of %‘exh8, which prohibits the granting of
pub110 moneys.
          T&US, we think It olear that it wae the leglalatlve
Intent that a cobmlssloner 1s entitled to reimbursementfor
his actual expenses only, with the limitation that he oannot
spend more than &lc.OO for any one day or $500.00 for any
one year and claim reimbursementior the exoees.
          you ash whether under subseetlon 12(g) or Seo-
tlon 2 of the current departmentalapprOpriation bill
Bonorahle George H. Sheppard - Page 3


(Aot8 1941, 47th Leg., R. S., S. B. 423) the llmltetlon
of $4.00 applies In this lnstanoe. Subaeotlon 12(g) or
Seotlon 2 provides as follows:
         uAll employeastraveling at the expense
    of the State are hereby llmlted to the smount
    or Four ($4.00) Dollars per day expenses for
    meals end lodglngg It being speolflaallypro-
    vided that the employees shall obtain reoelpt
    ror all amounts expended ror all Items or
    lodging and other expense exoept amaW, and
    ahall 'filesaid reoelpta  tith their expense
    aooounta,whloh expense aooountamust be duly
    ltemioed end sworn to; end the State Oorap-
    troller 1s heraby expressly prohibited tram
    paying any expense aooounta whloh are not
    ltemlaed.andsworn to tindeooompenledby
    reoelpta as herein protIded.*
          Subaeotlon 13 (i)   of the anme aeotlen reads
in part as r0uowf3t
          "It is expressly pmrlded that th8,pro-
     rlalone of Subaeotion1Eg of this Aot *nth
     referenoe to llailtatlon0r amount or travaling
     expense shall not apply to the Governor, the
     Lieutenant-Qmernor, and the merabers ai the
     ooamiaalonawho reoelre nm                  a*
     *en traveling In or out of the Stats. .'. gB
     wphaals aupplled)
          As the member8 of the Publio Safety Ooamklasion
reoelre no salary or per diem, they sre sroepted iran the
operation of Subaeatlon12(g), as to the limitation Of
$4.00 per dep for meal8 end lodging.
          ArtloLe 4w3 (2) also authorize8 the rehburse-
nent of the Commlaaionersfor neoesaary mileage.
         It Is elmentery that berore publlb moneys W
be withdr&wn from the Treeaury, the LegialetUr%muat m&e
    Honorable   CIeorgeH. Shepparci- Page 4


    an appropriationtherefor. It is &early wlthln the pro-
    rinoe of the Legislaturein appropriatingfuada for oer-
    tain purposee to provlde the mannor or payment and tie
    attaah oondftionsto their expendftmee. see opluion no.
    O-1426.
               Subeeotion12(r) or geotlon 2 or the appropria-
    tion aot authorizesreimbureamantfor nileage traveled and
    providea the method ror ooapputingthe aam. 8ubseation13
    0r Seotlon 2 requires aertain inrormation 10 renderlq
    expense aooounts 'before any expense aoooun8.ehal.lbe
    paid tram ap ropriatlonsherein -de.* Althmgh Sub-
    eeotlon 13(1P axoepte the erimns nema4 rran the pco-
    rfsions or Suhsotfon 12(g7 dth rereraaae to the limIta-
    ,tiim0r aaumt, it dow not lsoept tho& rrom that   part nor
    ~h~t~bsestlop   whloh requirea   itemization    or ,expense a@-
           .

              We bekiere that *stat0 emplorrW@m us04 lsithe
    approprlatLonbill oowcs all offioer8,    reprrrssntatirer,
    and auentts or the State. xr thfu wore aot alvwly oh0
    legirrlatlre fntent, then the ina.lnrlo~
                                           or SM?meot~o~13(f)
    In the b2l.l would be a foolish sob.
              Xt la our opinion that these proriotora.8
                                                      are
    blnding upon the mbers Of the Fublio Gafot~~C~eaion.
    !Phererore, tho expense aooeunts of the Cormeis5imers
    met be ltemleed before th6 Omptroller 56 authoriasd to
    pay the sama.
                                       Very truly    yeurn




,